internal_revenue_service department of the treasury index numbers washington dc person to contact telephone number refer reply to cc dom corp plr-118647-99 date date number release date distributing controlled business a business b business c business d shareholder a shareholder b financial advisor a b this letter responds to your date request for rulings on certain federal_income_tax consequences of a proposed series of transactions the information submitted is summarized below the rulings given in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts publicly traded distributing is the common parent of a consolidated_group distributing conducts business a business b and business c directly and business d plr-118647-99 through a wholly owned subsidiary shareholder a and shareholder b each owns more than five percent of the distributing stock we have received financial information indicating that business a and business b each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years business a and business b wish to raise capital through an initial_public_offering of stock in a corporation holding business b in a detailed and reasoned letter distributing’s financial advisor has concluded that this offering would yield a significantly greater return if business b were separated from the distributing group proposed transactions to accomplish this separation distributing proposes the following series of transactions i distributing will contribute its business b assets including cash and an undivided_interest in all substantial rights to certain patents to newly formed wholly owned controlled in exchange for controlled stock and the assumption by controlled of related liabilities together with the distributions of offering proceeds and borrowing proceeds referred to in steps iv and v the contribution ii using the cash contributed in step i controlled will purchase certain business b assets from distributing foreign affiliates iii distributing and controlled will enter into certain transitional agreements including a tax_sharing_agreement the transitional agreements and the tax_sharing_agreement iv controlled will offer to sell less than a percent of its common_stock in an initial_public_offering the offering controlled may distribute some part of the offering proceeds to distributing for use in repaying distributing debt and repurchasing distributing stock v controlled may borrow funds from an unrelated third party lender the borrowing and distribute the borrowing proceeds to distributing for use in repaying distributing debt and repurchasing distributing stock vi distributing will distribute the controlled stock to its shareholders pro_rata the distribution but will not issue fractional shares instead the distribution agent will aggregate and sell on the open market all fractional shares and distribute the proceeds to those shareholders otherwise entitled to fractional shares vii prior to the offering controlled will adopt a stock award plan the controlled equity incentive plan and reserve shares sufficient to cover grants of stock plr-118647-99 awards for a reasonable period of time after the offering and distribution the controlled equity incentive plan will provide for the grant of stock_options and restricted_stock in a manner similar to that of the distributing equity incentive plans the controlled equity incentive plan will include provisions limiting the total number of shares for which options may be granted to any individual in a calendar_year and will provide that options granted to a covered_employee as defined in sec_162 of the internal_revenue_code will be made by a committee of two or more outside directors also as defined in sec_162 viii on the distribution outstanding distributing nonqualified options the current distributing options other than the unvested current distributing options held by controlled employees will convert into adjusted nonqualified options to purchase distributing stock the adjusted distributing options the adjusted distributing options will reflect the distribution by adjusting the strike_price and number of options as necessary to maintain the option holder’s pre-distribution economic position each adjusted distributing option will be identical in all other respects to the current distributing option being adjusted ix on the distribution date each controlled employee holding an unvested current distributing option may exchange that option for a controlled nonqualified option a substituted controlled option the substituted controlled option would maintain the option holder’s pre-distribution economic position the substituted controlled options will have the same aggregate in-or-out-of-the-money amount the same ratio of exercise price to fair_market_value of the stock and the same vesting schedule as the current distributing options for which the substituted controlled options are exchanged x concurrently with the distribution distributing and controlled employees holding distributing restricted_stock will receive controlled stock in the same manner as any holder of distributing stock however this controlled stock will be subject_to the same vesting schedule and restrictions as the distributing restricted_stock upon which the distribution is received consistent with the original terms of the award xi immediately before the offering under the controlled equity incentive plan controlled will grant controlled stock_options to i distributing employees who were instrumental in the formation and development of business b and ii key employees of another distributing_corporation business that will continue to supply materials used by controlled these employees will remain with distributing after the distribution the options are intended to recognize past contributions to business b and to encourage a high level of continuing customer service to controlled in addition certain controlled employees will be awarded controlled options under the controlled equity incentive plan controlled options granted to controlled employees will vest ratably over a two- year period while controlled options granted to distributing employees will vest immediately on grant vested options are not exercisable until the earlier of the distribution or b months after the offering plr-118647-99 representations contribution and distribution distributing makes the following representations concerning the contribution and distribution a except for restricted controlled shares issued to holders of restricted distributing shares no part of the consideration distributed by distributing will be received by a distributing shareholder as a creditor employee or in any capacity other than that of a distributing shareholder b the five years of financial information submitted on behalf of business a and business b represents in each case its present operations and there have been no substantial operational changes since the date of the last financial statements submitted c following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its separate employees except for i certain directors who will serve on both boards and ii cooperative efforts under the transitional agreements d the distribution is being carried out to facilitate an initial_public_offering of controlled stock the distribution is motivated in whole or substantial part by this corporate business_purpose e there is no plan or intention on the part of shareholder a or shareholder b and to the best of the knowledge of distributing’s management there is no plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the distribution f there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through i stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 ii de_minimis stock repurchases from employees who are vested in their restricted shares and sell sufficient shares to cover their federal and state tax_liabilities and loan payment obligations stemming from the vesting and iii de_minimis purchases by distributing or controlled of restricted unvested shares of distributing and controlled from employees who leave distributing or controlled before vesting the repurchases and purchases under ii and iii will be made pursuant to plans or practices adopted more than five years before the distribution g apart from the possible disposition of business c or business d there is no plan or intention to liquidate either distributing or controlled to merge either corporation plr-118647-99 with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business h the income_tax_liability for the taxable_year in which investment_credit_property if any including any building to which sec_47 applies is transferred will be adjusted pursuant to sec_50 or a or sec_47 as in effect before amendment by public law title 104_stat_1388 if applicable to reflect an early disposition of the property i the total adjusted_basis and the fair_market_value of the assets to be transferred by distributing to controlled each equals or exceeds the liabilities assumed within the meaning of sec_357 by controlled j the liabilities to be assumed within the meaning of sec_357 in the contribution were incurred in the ordinary course of business and are associated with the assets being transferred k other than trade account debt no intercorporate debt will exist between distributing and controlled at the time of or after the distribution l immediately before the distribution any items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations see sec_1_1502-13 and sec_1 of the income_tax regulations as in effect before the publication of t d 1995_2_cb_147 and as currently in effect sec_1_1502-13 as published by t d any excess_loss_account distributing may have in the controlled stock will be included in income immediately before the distribution as required by applicable regulations see sec_1 m other than certain payments under the transitional agreements payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arms’ length n no two parties to the transaction are investment companies as defined in sec_368 and iv o the distribution will occur within to months from the date of the issuance of this private_letter_ruling p the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either distributing or controlled stock plr-118647-99 q for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution r for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution s the payment of cash in lieu of fractional shares is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid in the transaction to the distributing shareholders will not exceed one percent of the total consideration that will be distributed in the proposed transaction the fractional share interests in controlled of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full share of controlled stock t the number of controlled restricted shares distributed on distributing restricted shares will represent less than percent of the controlled stock compensation distributing makes the following representations concerning certain compensation issues u distributing restricted_stock is nontransferable and subject_to a substantial_risk_of_forfeiture v no elections under sec_83 have been made for any of the distributing restricted shares owned by employees who will become controlled employees w none of the options previously issued or to be issued in the future have or will have a readily_ascertainable_fair_market_value at grant as defined in sec_1_83-7 x all new grants to any covered_employee as defined in sec_162 will be made by a compensation committee composed solely of two or more outside directors as defined in sec_162 plr-118647-99 y all previous grants of distributing stock_options to any covered_employee have been made by the distributing compensation committee which is and has been composed solely of two or more outside directors rulings contribution and distribution based solely on the information submitted and the representations set forth above we rule as follows on the contribution and distribution the contribution followed by the distribution will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution provided all of the offering proceeds and borrowing proceeds are used by distributing to retire distributing outstanding debt or acquire distributing stock sec_357 sec_361 sec_361 and sec_361 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before its transfer sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the distributing shareholders on their receipt of controlled stock in the distribution sec_355 the holding_period of the controlled stock received by each distributing shareholder including any fractional share interest in controlled to which the shareholder may be entitled will include the period during which the distributing shareholder has held the distributing stock on which the distribution is made provided the distributing stock is held as a capital_asset on the date of distribution sec_1223 and b the aggregate adjusted_basis of the distributing and controlled stock in the hands of each distributing shareholder after the distribution including any fractional plr-118647-99 share interest in controlled to which the shareholder may be entitled will equal the aggregate adjusted_basis of the distributing stock held by that shareholder immediately before the distribution allocated between the two in proportion to the fair_market_value of each under sec_1_358-2 sec_358 and c earnings_and_profits will be allocated between distributing and controlled in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 payments made by distributing to controlled or by controlled to distributing under the tax_sharing_agreement regarding tax_liabilities that i have arisen or will arise for a taxable_period ending on or before the distribution or for a taxable_period beginning before and ending after the distribution and ii will not become fixed and ascertainable until after the distribution will be treated as occurring immediately before the distribution cf 344_us_6 tax character of later transaction will derive from earlier related transaction the payment of cash if any in lieu of fractional shares of controlled stock will be treated for federal_income_tax purposes as if the fractional shares had been distributed as part of the distribution and then had been sold by the holders accordingly a shareholder will recognize gain_or_loss equal to the difference between the cash received and the basis of the fractional share as determined in ruling above sec_1001 if the controlled stock is held by the shareholder as a capital_asset the gain_or_loss will be subject_to the provisions and limitations of subchapter_p of chapter of the code sec_1221 and sec_1222 compensation based solely on the information submitted and the representations set forth above we rule as follows on certain compensation issues no income gain_or_loss will be recognized by the holders of current distributing options on the adjustment of current distributing options into adjusted distributing options no income gain_or_loss will be recognized by employees who exchange their current distributing options for substituted controlled options no income gain_or_loss will be recognized by distributing or controlled employees when they receive new nonqualified controlled stock_options the grant of new controlled stock_options by controlled to distributing employees will not cause the new controlled stock_options granted to controlled employees by controlled to be other than options transferred in_connection_with_the_performance_of_services under sec_83 on the exercise or disposition of an adjusted distributing option a plr-118647-99 substituted controlled option a new controlled option granted to distributing employees by controlled or a new controlled option granted to controlled employees the optionee will recognize compensation income equal to the excess of the fair_market_value of the shares covered by the option over the amount_paid for such shares compensation received by a covered_employee as defined in sec_162 either upon the exercise of an adjusted distributing option or upon the exercise of a substituted controlled option granted to a covered_employee of controlled will constitute qualified_performance-based_compensation under sec_1_162-27 assuming no election under sec_83 has been made the distribution of controlled restricted_stock to holders of distributing restricted_stock will not result in income gain_or_loss to these holders at the time of the distribution rather compensation will be recognized only upon vesting of the controlled restricted_stock distributing will not recognize gain_or_loss upon the transfer of controlled stock to a distributing employee who exercises a controlled option and controlled will not recognize gain_or_loss upon the transfer of distributing stock to a controlled employee who exercises an adjusted distributing option caveats we express no opinion on the tax treatment of the transactions under other sections of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transactions that are not specifically covered by the above rulings in particular no opinion is expressed concerning i the international tax implications and other tax effects of the asset purchases described in step ii ii payments under the transitional agreements in particular those referred to in representation m iii the application of sec_482 to the transactions iv the federal employment_tax aspects of the transactions including the application of sec_3121 v whether the new controlled options issued distributing employees meet the requirement of sec_162 vi the appropriate allocation between distributing and controlled of the deduction under sec_83 for the amounts includible in the gross_income of each holder of an adjusted distributing option or a substituted controlled option and vii the appropriate allocation between distributing and controlled of the plr-118647-99 deduction under sec_83 for the vesting of distributing restricted_stock or controlled restricted_stock distributed to holders of distributing restricted_stock procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this ruling letter should be attached to the federal_income_tax return of each affected taxpayer for the taxable_year in which the transactions covered by this letter are completed under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by wayne t murray senior technician reviewer branch
